    Case 2:18-cv-10881-WBV-DMD Document 24-1 Filed 03/20/19 Page 1 of 10




                             UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

ACADEMY PLACE, LLC, ET AL.          )                CIVIL ACTION NO. 18-10881
                                    )
VERSUS                              )                JUDGE SUSIE MORGAN
                                    )
FIRST NBC BANK, ET AL               )                MAGISTRATE JUDGE
                                    )                DANIEL E. KNOWLES, III
____________________________________)

                          MEMORANDUM IN SUPPORT OF
                      ASHTON RYAN’S MOTION TO STAY ACTION

                                 STATEMENT OF THE CASE

       This is a case in which plaintiffs, Academy Place, L.L.C. (“Academy”), Patrick C.

Bossetta, Sr., and Jean Bossetta (“the Bossettas”) assert claims based on an alleged breach of

fiduciary duty, rescission because of fraud, rescission because of error, violation of the Louisiana

Fair Trade Practices Act, and rescission and damages based on fraudulent documentation via

“robo-signing”. Made defendants are the Federal Deposit Insurance Corporation (“FDIC”), the

receiver for the FNBC Bank, Summit Investment Management, L.L.C. (“Summit”), Ashton Ryan

(“Ryan”), Gregory St. Angelo (“St. Angelo”), First NBC Bank Holding Company d/b/a First NBC

Bank (“FNBC”), and SBN V FNBC, L.L.C. (“SBN”).

       The petition alleges that FNBC made a series of real estate transactions that involved the

sale of several distressed properties that were held on the books of FNBC to Academy, who in turn

granted mortgages on the properties to FNBC. According to the Petition, FNBC sold these

properties to Academy at inflated prices. (Petition, Pars. 5 and 6). The Petition also alleges that
                                                 1
    Case 2:18-cv-10881-WBV-DMD Document 24-1 Filed 03/20/19 Page 2 of 10




“First NBC President Ashton Ryan” and St. Angelo made additional loans on the properties, now

owned by Academy, that exceeded the value of the properties. (Par. 7). According to the Petition,

these loans were made to pay principal and interest on the initial loans made to Academy and to

keep the loans “current “on the books of FNBC. Some of these loans were guaranteed by the

Bossettas. (Par. 8.)

        The petition also alleges that Ashton Ryan and FNBC exercised dominion, control and/or

influence over the petitioners' affairs. (Petition Par. 11), and that the manner in which the

defendants extended credit to the petitioners and continued to advise the petitioners about their

business, assets, financial situation directly benefited FNBC and Ryan at the expense of the

petitioners' financial health. (Petition Par. 12).

        The petition alleges that the loans were marked as performing by the FDIC right up until

the day before FNBC collapsed, that on or about April 28. 2017, the FDIC seized the assets of

First NBC Bank, including petitioners' loan agreements, and, that in October 2017, the loans at

issue were purchased by Summit and SBN. (Petition Pars. 17 and 19).

        At all times during the alleged transactions up until the date on which the FDIC seized the

assets of FNBC, Ryan held the position of President and CEO of the FNBC.

        The United States Attorney's Office for the Eastern District of Louisiana is conducting a

pending, ongoing and active grand jury investigation of FNBC and the activities of Ryan while

President and CEO of the bank. The federal grand jury is examining activities of the FNBC and

Ryan, including the kind of practices that have been alleged in the Petition filed herein. Such


                                                     2
    Case 2:18-cv-10881-WBV-DMD Document 24-1 Filed 03/20/19 Page 3 of 10




activities are inextricably intertwined with petitioners and their claims, as well as Ryan’s defenses

to such claims in this action.

        At the core of this motion to stay are Ryan’s fundamental constitutional rights against self-

incrimination guaranteed under the Fifth Amendment to the United States Constitution. The risk

of self-incrimination is real and immediate. If this civil litigation against Ryan, and the other

defendants, is allowed to proceed at the same time as the grand jury investigation, Ryan will be

forced to choose between exercising his rights under the Fifth Amendment and exposing himself

to the plaintiffs’ contention that the failure to testify in a deposition or at trial constitutes an adverse

inference against him and in favor of the plaintiffs. It is neither proper nor necessary for Ryan to

be forced to sacrifice his constitutional safe guards in order to defend against a civil lawsuit seeking

monetary damages. As a result, a stay of this action as to Ryan is warranted during the pending

grand jury investigation.

        Ryan was the President and CEO of FNBC. Although FNBC cannot claim a Fifth

Amendment privilege for itself, the pursuit of a claim against FNBC, and its successors in interest,

the FDIC, Summit, and SBN, will necessarily involve the calling of Ryan to testify as to the

involvement of FNBC in this civil matter. Calling Ryan to so testify as to the actions of FNBC,

will raise the same Fifth Amendment issues which would be raised by calling him to testify on his

own behalf. The same reasoning applies to St. Angelo. Calling Ryan to so testify as to the actions

St. Angelo, will raise the same Fifth Amendment issues which would be raised by calling him to




                                                     3
    Case 2:18-cv-10881-WBV-DMD Document 24-1 Filed 03/20/19 Page 4 of 10




testify on his own behalf Consequently, a stay staying this action as to FNBC, the FDIC, Summit,

and SBN, and St. Angelo, is also warranted.

                                   LAW AND ARGUMENT

I. The Court has the Authority to Grant a Stay in a Pending Civil Action

       In the federal system, a court has inherent power to "control the disposition of the causes

on its docket with economy of time and effort for itself, for counsel, and for litigants," Billiot

v. Beavers, 2015 WL 4397108, *1 (E.D. La. July 13, 2015). This authority encompasses a district

court's wide discretion to grant a stay in a pending matter. Landis v. N. Am. Co., 299 U.S.

248,254 (1936); In re Ramu Corp., 903 F.2d 312,318 (5th Cir. 1990). Under this inherent

authority, a federal district court may stay a civil proceeding during the pendency of a parallel

criminal proceeding, SEC v. First Fin. Grp. of Tex., Inc., 659 F.2d 660, 668 (5th Cir. 1981),

and may sometimes stay a civil action "until the criminal case or the likelihood of a criminal

case is ended." Deleon v. City of Corpus Christi, 488 F.3d 649, 655 (5th Cir. 2007) (citation

omitted). Such a stay a stay of a pending civil action may be appropriate "when there is a real

and appreciable risk of self-incrimination." Brumfield v. Shelton, 727 F.Supp. 282, 284 (E.D.

La. 1989) (citation omitted).

         Although the Fifth Circuit has determined that a stay may be warranted where

 "special circumstances" exist to prevent a party from suffering substantial and irreparable

 prejudice, courts within the Fifth Circuit have looked to six factors to determine whether

 the civil action should be stayed. First Fin. Grp., 659 F.2d at 668; LeBouef v. Global X-Ray

                                                4
  Case 2:18-cv-10881-WBV-DMD Document 24-1 Filed 03/20/19 Page 5 of 10




and Testing Corp., 2008 WL 239752 (E.D. La. Jan. 29, 2008) ("To determine whether

special circumstances exist, the court must balance the competing constitutional and

procedural interests of the parties, as illustrated through the six-factor test . . . ." (citation

and internal quotations omitted)). These factors are:

        1.        The extent to which the issues in the criminal case overlap with those
                  presented in the civil case;

        2.        The status of the criminal case, including whether the defendant has been
                  indicted;

        3.        The private interest of the plaintiff in proceeding expeditiously, weighed
                  against the prejudice to the plaintiff caused by the delay;

        4.        The private interests and burden on the defendant;

        5.        The interests of the courts; and

        6.        The public interest.

LeBouef, 2008 WL 239752, *1.

II. A Complete Stay of this Matter Is Warranted.

       Applying these six factors demonstrates that a complete stay is warranted in this

case during the pending grand jury investigation.

  A.         The conduct that is the subject of the pending criminal investigation is
             inextricably intertwined with plaintiff’s and its claims, as well as defendant’s
             defenses to such claims in this action.

       Where there exists overlap between the civil and criminal proceedings, courts often feel

compelled to grant a stay. US. v. ATP Oil & Gas Corp., 2013 WL 6184991, *3 (E.D. La. Nov.


                                                 5
  Case 2:18-cv-10881-WBV-DMD Document 24-1 Filed 03/20/19 Page 6 of 10




26, 2013). In determining whether issues in civil and criminal cases are related, courts impose

a "common-sense, fact-bound analysis." In re Ramu Corp., 903 F.2d at 319.

        This current federal grand jury investigation is inextricably intertwined with the

plaintiffs’ claims and defendant Ryan’s defenses to such claims in this action. In this civil

action, the plaintiff alleges that Ryan and St. Angelo illegally encouraged and assisted Academy

in acquiring properties from FNBC and mortgaging the same properties to FNBC, all at inflated

values; and, to continue to re-finance the loans on these properties with FNBC, all to the

detriment of Academy and its guarantors, the Bossettas. Possible violations of state and federal

statutes, rules, and regulations involving such allegations are the subject of the current federal

grand jury investigation.

        In addition, it is anticipated that many of the witnesses, including Ryan, who will be

questioned in connection with the grand jury investigation and any ensuing criminal indictment,

will be the same as the witnesses in this civil matter. See, Southeast Recovery Group, LLC v.

BP America, Inc., 278 F.R.D. 162, 168 (E.D. La. 2012).

        Considering the overlapping issues in the civil and criminal matter, the first factor

weighs in favor of a stay.

  B.      The criminal investigation is active.

       Even when there are not yet criminal charges filed, "this fact does not militate against

[the] granting [of] a stay ...." SEC v. Offill, 2008 WL 958072, *3 (N. D. Tex. Apr. 9, 2008).

No formal charges have yet been filed against any defendant. Nevertheless, the federal grand
                                               6
    Case 2:18-cv-10881-WBV-DMD Document 24-1 Filed 03/20/19 Page 7 of 10




 jury investigation is quite active. See Waste Management of Louisiana, LLC v. River Birch,

 Inc., 2012 WL 520660, *4 (E.D. La. Feb. 15, 2012). Further, considering the pending criminal

 investigation, staying the civil action and its attendant discovery prevents the risk that Ryan as

 a defendant would expose his criminal defense strategy in the civil discovery process. See Doe

 v. Morris, 2012 WL 359315, *2 (E.D. La. Feb. 2, 2012). Accordingly, the second factor - the

 status of the criminal case - also weighs in favor of a stay.

       C.     Plaintiffs will not be unduly prejudiced by a stay.

       With regard to the burden on plaintiffs resulting from a stay, the courts require more

 prejudice than "simply a delay in his right to expeditiously pursue his claim." Whitney Nat'l.

 Bank v. Air Ambulance By B& C Flight Mgmt., Inc., 2007 WL 1468417, *3 (S.D. Tex. May 18,

 2007). Here, the plaintiff will not be unduly prejudiced by a stay of the civil lawsuit because

 they will still be entitled to pursue all of its claims upon resolution of the grand jury

 investigation and any subsequent criminal proceedings.

        The third factor - the private interests of the plaintiffs and the prejudice caused by

 the delay - weighs in defendant’s favor.

       D.     Defendant will be significantly burdened if a stay is not granted.

       If this Court does not provide appropriate relief through entry of a stay, Ryan will be

forced to choose between his civil discovery obligations and his ability to assert his Fifth

Amendment privilege against self-incrimination. Although Ryan has yet to be indicted, the

grand jury investigation is active. Accordingly, a real risk of self-incrimination exists if
                                                 7
    Case 2:18-cv-10881-WBV-DMD Document 24-1 Filed 03/20/19 Page 8 of 10




Ryan is forced to defend himself and his activities involving the FNBC in the instant civil

lawsuit.

       In addition, the other defendants would likely be unable to fulfill their civil discovery

obligations without the benefit of testimony from Ryan should he choose to exercise his

Fifth Amendment rights. As previously stated, Ryan acted as President and CEO of FNBC.

It is also alleged that he acted in concert with St. Angelo. Without his testimony, FNBC, and

its successors in interest, the FDIC, Summit, and SBN, and St. Angelo would be left with no

way to defend themselves at all. If a stay is not granted, Ryan and the other defendants would

be left with no real way to defend themselves, short of Ryan foregoing his Fifth Amendment

rights. See Waste Management of Louisiana, 2012 WL 520660, *5.

       The fourth factor - the private interests of and burden on defendant - weighs strongly

in favor of a stay.

       E.      The Court has an interest in a stay.

       Defendant recognize that this "Court has interests in judicial economy and

expediency." Doe, 2012 WL 359315, *2. However, granting a stay may serve those interests

because "conducting the criminal proceedings first advances judicial economy." Offill, 2008

WL 958072, *3. The pending grand jury investigation may contribute to the more efficient

preparation of this civil case. The demands of this case on the resources of this Court,



                                               8
    Case 2:18-cv-10881-WBV-DMD Document 24-1 Filed 03/20/19 Page 9 of 10




therefore, may very well be reduced by the completion of the grand jury investigation.

Accordingly, the fifth factor - the interests of the Court- weighs in favor of a stay.

       F.      The public has an interest in a stay.

       The Fifth Circuit has recognized that the public interest in law enforcement efforts

through criminal investigation and prosecution of alleged wrongdoing is substantial:

       The very fact that there is clear distinction between civil and criminal actions requires
       a government policy determination of priority: which case should be tried first.
       Administrative policy gives priority to the public interest in law enforcement. This
       seems so necessary and wise that a trial judge should give substantial weight to it in
       balancing the policy against the right of a civil litigant to a reasonably prompt
       determination of his civil claims or liabilities.

Campbell v. Eastland, 307 F.2d 478, 487 (5th Cir. 1962). In addition, although Ryan

recognizes that the public has an interest in resolution of civil cases, granting a stay delays

resolution of the civil matter only temporarily. See Agueros v. Vargas, 2008 WL 2937972,

*2 (W.D. Tex. July 21, 2008). As a result, the final factor - the interests of the public - weighs

in favor of a stay.

                                        CONCLUSION

         In summary, this case should be stayed in its entirety during the pending grand jury

 investigation and any possible criminal prosecution. All six factors considered by the federal

 courts in determining whether a stay is warranted, which factors provide strong persuasive

 authority, militate in favor of a stay in this case. To the extent this Court is concerned with the

 uncertain duration of any stay, such concern may be tempered with periodic updates from

                                                 9
   Case 2:18-cv-10881-WBV-DMD Document 24-1 Filed 03/20/19 Page 10 of 10




 defendant about the status of the criminal investigation, including any indictments or other

 significant developments. If at any point it appears that the grand jury investigation is not

 proceeding, and a criminal case will not be forthcoming, defendant will advise the Court of that

 fact as well.

       For all these reasons, defendant Ryan’s motion for stay of civil proceedings should be

granted.

                                                     Respectfully submitted,

                                                     CRULL, CASTAING & LILLY

                                              BY: /s/ Edward J. Lilly ________________
                                                   EDWARD J. CASTAING, JR. (4022)
                                                   EDWARD J. LILLY (8571)
                                                   2323 Pan-American Life Center
                                                   601 Poydras Street
                                                   New Orleans, LA 70130
                                                   Tel. (504) 581-7700
                                                   Fax (504) 581-5523
                                                   ecastaing@cclhlaw.com
                                                   elilly@cclhlaw.com

                                     CERTIFICATE

       I hereby certify that on this 20th day of March, 2019, a copy of the foregoing pleading has
been served upon all counsel of record by notice of electronic filing generated through the
CM/ECF system, and/or by United States mail, facsimile, or e-mail for those counsel or parties
who are not participants in the CM/ECF system.



                                                     /s/ Edward J. Lilly__________________
                                                     Edward J. Lilly

                                               10
